Citation Nr: 1821900	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-32 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

After remanding the case in November 2013 for additional development, the Board issued a decision by another Veterans Law Judge in October 2014 that (in pertinent part) denied service connection for left ear hearing loss.  The Veteran appealed that portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In November 2016, the Court issued a Mandate that (in pertinent part) vacated the October 2014 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in its November 2016 Memorandum Decision.

Thereafter, in July 2017, the Board remanded the case for additional development.

The case has now been assigned to the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

Hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

Audiology testing standards were set by the American Standards Association (ASA) prior to 1967.  After that date, audiometric testing was generally conducted using ISO (International Standards Organization) or ANSI (American National Standards Institute) measurements.  Current VA regulations which define hearing loss for VA purposes are based on decibel (dB) measurements recorded in ISO or ANSI units.  See 38 C.F.R. § 3.385.  Accordingly, VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 dB to 1000, 2000, and 3000 Hz, and 5 dB at 4000 Hz.

At the Veteran's July 1966 service entrance examination, he underwent audiometric testing.  Because this testing was conducted prior to the time when ISO or ANSI measurements were used, the Board finds that such testing was likely conducted under ASA testing standards, and will therefore convert such results to the ISO units using the method outlined above.  When applying the conversion standard to the July 1966 audiometric test results, it is shown that the puretone thresholds in his left ear at that time measured as follows: 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, [no results measured at 3000 Hertz,] and 40 decibels at 4000 Hertz.  The results at 4000 Hertz show that a left ear hearing loss disability for VA purposes (i.e., under 38 C.F.R. § 3.385) was noted at the time of his entry into service.

The Veteran's service treatment records contain an undated audiogram in graphical form.  Based on the medical opinions of VA audiologists in September 2010 and January 2014, the Board has found that this undated audiogram is consistent with the audiometric test findings noted on the July 1966 entrance examination.  The VA audiologist in January 2014 converted the undated audiogram findings to numerical results in ISO units, which showed that the puretone thresholds in the Veteran's left ear at that time measured as follows: 20 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.

Thereafter, the Veteran's service treatment records do not note any reports, findings, diagnosis, or treatment of hearing loss in his left ear.  His DD Form 214 documents that his occupational specialty in the Air Force was Aircraft Mechanic.  Because VA has found that this specialty is associated with a high probability of hazardous noise exposure, the Board has conceded that he was exposed to loud noise during his service.

At the Veteran's May 1970 service separation examination, he underwent audiometric testing, and it was explicitly noted that the ISO standard was used.  The puretone thresholds in his left ear at that time measured as follows: 15 decibels at 500 Hertz, 25 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.

The Veteran has contended that he has had left ear hearing loss ever since his discharge from military service, as a result of being exposed to loud noise therein.  The post-service medical evidence of record documents that he first sought VA treatment for left ear hearing loss in June 2010.  Thereafter, testing conducted at VA audiology examinations in September 2010 and October 2015 documented that he currently has a left ear hearing loss disability for VA purposes (i.e., under 38 C.F.R. § 3.385).

Pursuant to the Board's July 2017 remand, the Veteran's claims file was forwarded to a VA audiologist for an addendum medical opinion in August 2017.  After reviewing the claims file, the VA audiologist opined that the Veteran's left ear hearing loss (which was noted on his July 1966 service entrance examination and therefore pre-existed his service) was less likely as not increased in severity (worsened) during his military service and/or as the result of military noise exposure.  For rationale, the VA audiologist noted that there were "no significant threshold shifts noted in either ear at separation other than transient shifts noted at 1000 Hz [Hertz] bilaterally" and that these shifts were "not consistent with a noise-induced shift (which typically occurs in the 3000-6000 Hz region) and thresholds improved to within test-retest reliability on [September] 2010 C&P [examination] indicating that the shifts were not persistent/valid."  The VA audiologist went on to note that, for the left ear, "[N]o significant shifts were noted during service other than the transient shift at 1000 Hz (discussed above) and an improvement at 4000 Hz.  Separation thresholds indicate the [V]eteran's left ear hearing loss was not aggravated during military service."  The VA audiologist further noted: "No complaints of hearing changes or tinnitus were noted in the service treatment records.  No complaints of hearing changes or tinnitus were noted in the efolder until 2010.  Records rule out any positive permanent threshold shifts in either ear during active duty."  Finally, the VA audiologist referred to a 2006 Institute of Medicine report which stated that "there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure" and that in this case,"[B]ased on the objective evidence (audiograms), there is no evidence on which to conclude that the [V]eteran's current hearing loss was caused by or a result of the [V]eteran's military service, including noise exposure."

In rendering this August 2017 opinion, the Board notes that the VA audiologist failed to take into account that, in addition to the acknowledged upward threshold shift at 1000 Hertz (i.e., from 10 decibels at the July 1966 service entrance examination to 25 decibels at the May 1970 service separation examination), there was also an upward threshold shift at 2000 Hertz (i.e., from 10 decibels at the July 1966 service entrance examination to 20 decibels at the May 1970 service separation examination).  In addition, the VA audiologist's August 2017 opinion did not explicitly take into account the Veteran's assertions of continuity of left ear hearing loss symptomatology ever since his discharge from service.  Furthermore, the VA audiologist's August 2017 opinion did not consider or address a treatise article submitted by the Veteran in March 2017 (entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss").

On remand, after any outstanding treatment records have been obtained, the aforementioned deficiencies in the August 2017 VA medical opinion must be adequately addressed in an addendum medical opinion.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from October 2014 to the present.

2.  After completing the development requested in item 1, forward the claims file, to include a copy of this remand, to a clinician with appropriate expertise for an addendum medical opinion as to the nature and etiology of the Veteran's current left ear hearing loss.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following questions:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing left ear hearing loss disability (noted on his July 1966 service entrance examination) underwent a permanent (as opposed to temporary) increase in severity during his service?

(b)  If the answer to (a) is yes, then is there clear and unmistakable evidence that this increase in severity during his service was due to the natural progress of the disability?  (Any such clear and unmistakable evidence must be specifically identified.)

The reviewing clinician should provide a complete rationale for any opinion provided, with specific consideration given to each of the following: the upward threshold shift at 1000 Hertz (i.e., from 10 decibels at the July 1966 service entrance examination to 25 decibels at the May 1970 service separation examination) and the upward threshold shift at 2000 Hertz (i.e., from 10 decibels at the July 1966 service entrance examination to 20 decibels at the May 1970 service separation examination), as evidenced by the Veteran's in-service audiogram findings; the Veteran's assertions of continuity of left ear hearing loss symptomatology ever since his discharge from service (and his conceded noise exposure therein); and the treatise article submitted in March 2017 (entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss").

If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to service connection for left ear hearing loss.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

